DETAILED ACTION
This action is in response to Applicant’s Request for Continued Examination submission dated December 17, 2021; in which Applicant amended claims 14, and cancelled claim 15.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	The references contained in the IDS dated January 4, 2022 are made of record.


Quayle Action

	This application is in condition for allowance except for the following formal matters:
The non-elected subject matter needs to be deleted from the claims.  For example, in claim 23, at least the following species fall outside of the elected group: 
    PNG
    media_image1.png
    77
    252
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    238
    277
    media_image2.png
    Greyscale

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).
	A shortened statutory period for reply to this action  is set to expire TWO MONTHS from the mailing date of this letter.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932